Citation Nr: 1804152	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  17-42 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Edward Sparrowgrove


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The dates of service are unclear and in doubt.  In one rating decision, the AOJ noted three periods of active duty.  Based upon the short length of service, it is unlikely that such service is active duty.  A subsequent rating decision noted one period of service.  The VBMS system reports service from 1958 to 1994 as inactive duty training.  This length of such service appears to be improbable.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant testified at a November 2017 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant contends his shoulder conditions stem from repeated carrying of a heavy tool kit, and that his hip and back conditions stem from a fall or falls, while serving active duty for training and inactive duty for training.  The service records note he was found collapsed near a telephone pole, which he testified to falling from.  See June 22, 1959 Line of Duty Determination.  The appellant was discharged from service, and deemed physically disqualified from reenlistment, effective July 26, 1959.  At his hearing, he complained of hip and back pain and of having bilateral shoulder surgeries 4-5 years prior.  VA medical records show complaints of bilateral hip pain.  See June 2, 2016 VA hand examination.  An August 2015 treatment record from Dr. N., at the Portland Clinic, reflects diagnoses of backache and bilateral shoulder pain.  

A contemporaneously dated letter from Dr. N. indicates the Veteran underwent a left total shoulder replacement due to end-stage arthritis in 2012 and now has bilateral shoulder problems.  Dr. N. also stated the appellant has back and bilateral hip pain, and that he reported falling from a trailer several times and the back of a truck once during active service, in addition to falling from the telephone pole.  

Dr. N. opined the reported symptoms "could be related to his service in the National Guard between the years 1956 and 1994."  

Accordingly, the case is REMANDED for the following action:  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall prepare a formal memo for the record that accurately reflects the complete, recognized federal service of the appellant.  The document shall reflect separate periods of active duty, active duty for training and inactive duty training.  (If necessary, refer the file to the appropriate authority in Central Office for guidance.)  
2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include from Dr. N. and Portland Clinic.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

